Mr. Justice Dunn, dissenting: The foregoing opinion holds that the trust deed from Sanders to Goodrich conveyed an equitable fee to Mrs. Houston, that her deed to Porter conveyed such fee to him, and, if so, that a consideration of any other question in the case becomes unnecessary. I do not concur in this conclusion as to the effect of the trust deed. It is reached by the improper application of the rule in Shelly’s case to the conveyance. Under that rule, if, in any instrument, an estate for life is given to the first taker and the remainder is limited, either mediately or immediately, to his heirs, the first taker takes the whole estate; if the limitation is to the heirs of his body he takes a fee tail; •if to his heirs, a fee simple. But the rule requires that both the life estate and the estate in remainder shall be of the same quality,—that is, both legal or both equitable,—• and where one of the estates is legal and the other equitable the rule does not apply. (Preston on Estates, 263; 2 Washburn on Real Prop. sec. 1610; Glover v. Condell, 163 Ill. 566.) In the case cited the court said, on page 588: “The rule in Shelly’s case applies to equitable as well as legal estates, but requires that both estates,—the prior estate limited to the ancestor and the subsequent estate limited to the heirs,—shall be of the same quality,—that is, both legal or both equitable,—because, if the prior estate is an equitable or trust estate and the subsequent estate is a legal one, the two do not unite as an estate of inheritance in the ancestor. (4 Kent’s Com. marg. pp. 210, 211.) Thus, if the legal estate is given to A in trust for B for life and the legal remainder to the heirs of B at his death, the rule cannot apply, as the legal and equitable estates cannot so coalesce as to give B either a legal or equitable fee. (1 Perry on Trusts,—3d ed.—sec. 358.) So, also, if the trustee holding the property for A for life has active duties to perform, but at the death of A the trust for the heirs is merely passive, the statute will execute the use, so that the estate of the heirs is a legal one while the prior estate is equitable.—22 Am. & Eng. Ency. of Law, p. 509, and cases in note 4.” Here the conveyance was declared to be in trust to pay the residue of the income after the payment of certain charges thereon to Mrs. Houston during her life and after her death to convey to her appointee by will. This was clearly an equitable estate for life in Mrs. Houston. But by the express terms of the deed it was further provided that the trust should cease and determine at Mrs. Houston’s death and in default of appointment the premises should belong in fee simple to her heirs. No conveyance by the trustee to the heirs was contemplated, but upon her death without appointment the fee simple was to go to her heirs by force of the original conveyance. This was a legal estate in the heirs. The deed to Goodrich contained no words of inheritance, but, whatever may have been the title conveyed to him, the grantor had the right to limit and control the estate granted in such manner as he saw fit. Conceding that Goodrich took a fee by the terms of the trust deed, yet the grantor had a right to make such fee determinable upon the happening of a valid condition subsequent and limit the fee upon the happening of such condition to another. Such a limitation could not be made by a deed at common law, which took effect by transmutation of possession, but is perfectly feasible in a conveyance taking effect under the Statute of Uses, as does a deed of bargain and sale, which was the form of conveyance here. (Abbott v. Abbott, 189 Ill. 488; 2 Washburn on Real Prop. sec. 1634; 4 Kent’s Com. 296.) The deed of bargain and sale derives its effect from the Statute of Uses. (3 Washburn on Real Prop. sec. 2236.) The grantor in a trust deed, though the title is granted in fee simple to the grantee, may make the- fee determinable upon such lawful event as he chooses, and thereupon give it to a successor in trust or in such other way as he sees fit. He may convey to a trustee for a limited period and provide that at that period another may take. He may direct that on the death of the trustee another person or a court of competent jurisdiction may appoint a successor, and in such case the successor named in the deed, or by the person or court authorized to appoint, will succeed to the estate of the original trustee without the necessity of any conveyance from his heirs. (Morrison v. Kelly, 22 Ill. 609; Craft v. Indiana, Decatur and Western Railway Co. 166 id. 580; West v. Fitz, 109 id. 425; Lake v. Brown, 116 id. 83; Reichert v. Missouri and Illinois Coal Co. 231 id. 238.) Such transfers of the title can only occur by force of the Statute of Uses, under which all deeds in use in this State take effect, and are springing or shifting uses, which take effect in derogation of the prior estate which they displace. Here the event upon which the estate of the trustee was to determine, so far as the heirs were concerned, was the death of Mrs. Houston without making an appointment by will. Upon the occurrence of this event it was expressly declared by the grantor that the estate of the trustee should cease and the premises belong to the heirs. The grantor had a right to so limit the estate, and, had the event of Mrs. Houston’s death without making an appointment occurred, her heirs would have succeeded to the estate by-force of the deed of trust without any other conveyance. Their estate was therefore a legal one, and, Mrs. Houston’s life estate being equitable, the rule in Shelly’s case does not apply and did not enlarge her estate to a fee. Since Mrs. Houston’s interest in the premises terminated with her life, her deed to Zephaniah K. Porter, though purporting to convey the fee, could have no effect beyond her life. A tenant for life with power of appointment of the fee has no interest but for his' life. No one can take by • transmission from him, though he might take by the power. A conveyance of the fee, whether intended as an execution of the power to appoint by will or an absolute conveyance, is not such a thing in reference to which the purchaser can be aided. (Reid v. Shergold, 10 Ves. 370.) By her deed Mrs. Houston did not attempt or purport to exercise the power of appointment given her by Sanders’ deed to Goodrich, and had she done so the attempt would have been ineffectual, for' that deed authorized the execution of the power only by will or an instrument testamentary in character. “In Swift v. Castle, 23 Ill. 209, it was held a married woman can only convey her trust property (as a marriage settlement) in the manner authorized and for the purposes specified in the deed creating the trust; and the same rule, obviously, must apply to the exercise by her of a power of appointment under articles of marriage settlement.” (Breit v. Yeaton, 101 Ill. 242.) Courts cannot dispense’with the form prescribed ’ for the execution of a power, and if the instrument conferring a power of appointment defines the mode in which the power must be executed, that mode must be adopted. If it is required to be executed by deed it cannot be done by will, and if a will is required a deed will not suffice. (Fairman v. Beal, 14 Ill. 244; Bentham v. Smith, Cheves’ Eq. 33; Moore v. Dimond, 5 R. I. 121; Starnes v. Allison, 39 Tenn. (2 Head,) 221; Reid v. Boushall, 107 N. C. 345; Gaskins v. Fink, 90 Va. 384; Porter v. Thomas, 23 Ga. 467; Reid v. Shergold, supra.) Here, by the deed conferring the power it was to be exercised by will only, and in default the property was to go to the heirs of Mrs. Houston. The execution of the power by Mrs. Houston, though she had theretofore parted with the title by a deed purporting to convey the fee, was a valid appointment. A tenant for life may execute a power of appointment as to the reversion though he may have aliened his own life estate and though- he may have attempted to convey the fee. (Learned v. Tallmadge, 26 Barb. 444; Gaskins v. Fink, supra; Porter v. Thomas, supra; Leggett v. Doremus, 10 C. E. Greene, 122.) The grant to a life tenant of a power to appoint does not enlarge his estate in the land. (Keays v. Blinn, 234 Ill. 121.) The power is not, itself, an interest in the land. (Porter v. Thomas, supra.) Where there is an express limitation for life with power to dispose by will, the interest is equivalent only to an estate for life. Reid v. Shergold, supra; Bentham v. Smith, supra; Tomlinson v. Dighton, 1 P. Wms. 271. The power in this case was not a power appendant,— that is, a power which the donee is authorized to execute wholly or in part out of the estate limited to him and which depends upon such estate. It is a power in gross,—that is, a power which one having an interest in the land has to create an estate only which will not attach on the interest limited to him or taire effect out of his own interest. Since Mrs. Houston’s estate was for her life only and the power was to be exercised by will, which could not take effect until her death, when her own estate had terminated, the estate for life had no concern in it and the power was in gross. (1 Sugden on Powers,—3d Am. ed.—107.) An assignment of the whole estate of the life tenant does not affect such a power, and although the tenant for life assume to pass a fee, yet if his conveyance be by deed of bargain and sale, as was the case here, the power will not be destroyed. (1 Sugden on Powers,—3d Am. ed.—145.) Mrs. Houston’s conveyance -to Porter could have no operation to extinguish the power by way of estoppel. It was no more than a quit-claim deed of her interest in the land. Even if the power could be extinguished by covenants in a deed, the covenants in this deed were not binding upon her. The deed was executed on April 16, 1859, before the enactment of any of the laws enlarging the powers of married women to contract. She was subject to all the disabilities which the common law imposed upon married women. Her deed had only such- effect as the statute gave it. The statute authorized her to convey her interest in land by joining with her husband in the execution of the deed and acknowledging it in the manner provided by the statute. The deed was then declared effective to convey her interest in the land, but the statute expressly provided that no covenant contained in the deed should be binding on her. It had no effect upon an after-acquired title but was operative only as a quit-claim deed of her present interest. Such a deed could have no effect on the power. The title of Eliza J. Houston was recorded. Her grantee presumably took with full notice of what that title was. So did his successive, grantees, down to and including the appellants. But it is claimed that the decree of the Shelby county circuit court freed the premises from the trust therein created by Sanders’ deed, cut off the power of appointment conferred on Mrs. Houston and enlarged appellants’ estate to a fee simple. Nothing of the kind appears in the decree, and, in fact, it did not affect the title so far as the power of appointment and the interest of the beneficiaries thereof were concerned. The bill in that case alleged that E. P. Sanders was the owner of the premises and that he made the deed to Goodrich, which was set out in hæc verba, the whole consideration therefor being paid by James W. Houston, and that neither Eliza J. Houston nor Goodrich paid anything for the premises; that afterward said Houstons, husband and wife, conveyed the premises to Zephaniah K. Porter in fee simple; that the said James. W. Houston afterward died, and that by a series of conveyances from Porter and his grantees the said premises have been conveyed in fee simple to the complainant, William B. Little. It is then averred that the said Eliza J. Houston now fraudulently claims the right and title to said premises and threatens to sue the complainant, and denies that he has any right or title to said premises, and that she is now wrongfully trying to sell said premises and to induce Goodrich, in whom the legal title of record is, to convey said premises as she may direct; that having conveyed all her interest, right and title in and to the said premises, both in law and equity, it would be against equity and good conscience to permit her to set up any interest or claim to said premises and a fraud upon the rights of the complainant; that the said trustee, Goodrich, ought to make complainant a deed to said premises, and is ready and willing to do as the court shall order in the premises. The prayer was that Goodrich be decreed to quit-claim the premises to complainant; that all the right, title and interest of Eliza J. Houston in the premises be extinguished or decreed to be in complainant; that the title to said premises be decreed to be quieted and that Goodrich’s legal title be decreed to complainant. The decree was by default, and ordered Goodrich, within thirty days, to convey by deed of quit-claim, without saying to whom, all the right, title and interest which he took in the premises by virtue of the trust deed from Sanders, and that on his failure to make said deed the master make it for him; that all the right, title and interest, both at law and in equity, which the said Eliza J. Houston took in said premises by virtue of said trust deed cease and be held for naught and be declared to be in and rightfully belong to the complainant, and that the complainant’s title in and to said premises be quieted as against said Goodrich and Eliza J. Houston. There was no allegation in the bill, and nothing in the prayer or the decree, in regard to the power of. appointment or the estate to be created thereby, except that the existence of the power appears from the trust deed, which is set out. There is no attempt to cancel or to reform the deed, limit its effect, construe its terms, terminate, annul or limit the trust, or restrain or control the exercise of the power of' appointment. The allegation of the payment of the consideration by James W. Houston is immaterial The material averments show the conveyance of the title to Goodrich in trust, Mrs. Houston’s interest as cestui que trust for life, Her conveyance to the complainant, her denial of any interest in him, and assertion of her own title and threat to sue him. There is no allegation of any fact in regard to the trustee or his title, except that he has the legal title in trust, as provided in the deed, and no prayer except that the legal title be conveyed to the complainant. There is no prayer that the trust or the power of appointment be declared void, modified, terminated or affected in any way, no allegation on which such prayer could be based, and no such decree. The decree directs the trustee to convey the title acquired by the trust deed, but not to the complainant. The court did not, and on this bill could not, decree that such conveyance should be free of the trust or that the trust .should be terminated. The trustee did not convey, but the master conveyed to the complainant (Little) the right, title and interest of the trustee (Goodrich) in the premises by virtue of the trust deed. The title so conveyed was only the title which the trustee had,—that is, the title in fee, subject to the trust imposed thereon by the deed. The grantee (Little) took the title of Goodrich,—the fee,—subject to the trust. The court had no right to annul any of the provisions of the trust deed so far as the power was concerned. It was not asked to and it did not. The complainant by the decree was declared invested also with all the right, title and interest, both at law and in equity, which the said Eliza J. Houston took in the said premises by virtue of said trust deed. That interest was the right to receive the net income during her life. The power of appointment was no interest in the property. Even if she might have executed the power of appointment in favor of herself she could not be treated as the owner. No title or interest in the thing vests in the donee of the power until he exercises the power. (Gilman v. Bell, 99 Ill. 144.) A power does not, of itself, confer any interest in the subject matter upon the donee. (22 Am. & Eng. Ency. of Law,—2d ed.—1905; Carver v. Jackson, 4 Pet. 92.) The subject of a power is the property of the donor,— not of the donee of the power,—and when the power is executed the person taking under it takes under him who created the power and not under him who executes it (Bingham’s Appeal, 64 Pa. 345; Leggett v. Doremus, supra.) If the power is executed the property passes under the original deed or will, through the execution of the power, to the person designated, and if not executed it remains to be affected by the other provisions of the instrument or is not disposed of. (Collins v. Wickwire, 162 Mass. 143; Keays v: Blinn, supra.) Upon the death of Mrs. Houston nothing remained for the trustee to do but convey to her appointee, and the trust having therefore become passive was executed by the Statute of Uses and the appellee became at once invested with the legal title. (Moll v. Gardner, 214 Ill. 248; Meacham v. Steele, 93 id. 135; Cary v. Slead, 220 id. 508; Lynch v. Swayne, 83 id. 336; Glover v. Condell, supra.) The plaintiff deduced title regularly from the common source, and neither the deed from Eliza J. Houston, the decree of the Shelby county circuit court nor the Statute of Limitations is sufficient to defeat his right. In my opinion the judgment of the circuit court should be affirmed.